Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 1 of 11 Page ID #:6827




  1    Daniel J. Herling (SBN 103711)
       djherling@mintz.com
  2    MINTZ LEVIN COHN FERRIS
       GLOVSKY AND POPEO,th P.C.
  3    44 Montgomery Street, 36 Floor
       San Francisco, California 94104
  4    Telephone: 415-432-6000
       Facsimile: 415-432-6001
  5
       Nicole V. Ozeran (SBN 302321)
  6    nvozeran@mintz.com
       Adam B. Korn (SBN 331133)
  7    abkorn@mintz.com
       MINTZ LEVIN COHN FERRIS
  8    GLOVSKY AND POPEO, P.C.
       2029 Century Park East, Suite 3100
  9    Los Angeles, CA 90067
       Telephone: 310-586-3200
 10    Facsimile: 310-586-3202
 11    Attorneys for Defendant,
       HARBOR FREIGHT TOOLS USA, INC.
 12
 13                         UNITED STATES DISTRICT COURT
 14                        CENTRAL DISTRICT OF CALIFORNIA
 15                                SOUTHERN DIVISION
 16
 17   WILL KAUPELIS AND FRANK               Case No. 8:19-cv-1203-JVS-DFM
      ORTEGA, individually and on behalf
 18                                         REPLY IN SUPPORT OF
      of all others similarly situated,     DEFENDANT HARBOR FREIGHT
 19                                         TOOLS USA, INC.’S MOTION TO
                     Plaintiffs,            EXCLUDE TESTIMONY OF
 20                                         STEVEN P. GASKIN AND COLIN B.
            vs.                             WEIR
 21
                                            Date:        September 21, 2020
 22   HARBOR FREIGHT TOOLS USA,             Time:        1:30 p.m.
      INC. ,                                Courtroom:   10C
 23                                         Judge:       Hon. James V. Selna
 24                  Defendant.
                                            Complaint Filed: June 17, 2019
 25                                         Trial Date:      April 13, 2021
 26
 27
 28                                     1
       REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
            TO EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 2 of 11 Page ID #:6828




  1    I.    INTRODUCTION
  2          Testimony of Plaintiffs’ proffered experts Mr. Stephen P. Gaskin and Mr.
  3    Colin B. Weir concerning their attempt to establish classwide damages should be
  4    excluded. Gaskin’s testimony concerning his proffered conjoint analysis is both
  5    irrelevant and unreliable, as he relies on a fundamentally unsound survey. Similarly,
  6    Weir’s testimony should be excluded as Weir provides no assistance to the trier of
  7    fact. His simple arithmetic can be done by any layperson with an excel spreadsheet.
  8    II.   ARGUMENT
  9
             A.    HFT Complied with Local Rule 7-3 as Plaintiffs Were Aware that
 10                HFT Intended to Move to Exclude Plaintiffs’ Experts
 11          On July 9, 2020, the parties filed a Stipulation to Extend Page Limit for
 12    Opposition and Reply Briefs Regarding Motion for Class Certification
 13    (“Stipulation”). Dkt. No. 61. In the Stipulation, the parties specifically address the
 14    fact that HFT would respond to expert testimony offered in support of Plaintiffs’
 15    Motion for Class Certification within HFT’s opposition brief and “through separate
 16    motion practice.” Id., pp. 2:15-28. “While the discussions were cursory, they are
 17    sufficient to meet the requirements of LR 7-3.” Bohlman v. Am. Mgmt. Servs. Cal.,
 18    Inc., 2011 U.S. Dist. LEXIS 165370, at *3 n.1 (C.D. Cal. Jan. 20, 2011) (Selna, J.).
 19          Furthermore, Plaintiffs “fail[] to show how any issue could have been resolved
 20    out of court because [Plaintiffs] contest[] every issue raised by [HFT] in its motion.”
 21    Patton v. Experian Data Corp., 2018 U.S. Dist. LEXIS 231731, at *6-7 (C.D. Cal.
 22    Dec. 4, 2018) (Selna, J.); see Dkt. No. 101. Plaintiffs have not shown that any
 23    resources spent on this motion could have been conserved through further
 24    conferences of counsel, and in fact, their Opposition makes clear that any further
 25    meet and confer would have been futile as they maintain that neither Gaskin nor Weir
 26    should be excluded. See generally Dkt. No. 101.
 27
 28                                              2
       REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
            TO EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 3 of 11 Page ID #:6829




  1          Plaintiffs were aware that HFT intended to challenge the testimony of Gaskin
  2    and Weir testimony and any further meet and confer on the issue would not have
  3    impacted the instant Motion. The Court should, therefore, consider the Motion on
  4    its merits. Patton v. Experian Data Corp., 2018 U.S. Dist. LEXIS 231731, at *6-7
  5    (“Accordingly, while the meet and confer process was not as thorough as it should
  6    have been, the Court declines to deny Experian’s motion for failure to comply with
  7    [Central District] Local Rule 7-3.”).
  8         B.     Tait is a Non-Issue
  9          Plaintiffs’ exaggerate the holding in Tait. Tait does not foreclose this Court
 10    from applying the Daubert standards of admissibility to expert testimony. Rather,
 11    Tait holds that, while courts must “apply Daubert’s relevance and reliability
 12    requirements,” it is within the Court’s discretion to determine “how to test . . . which
 13    expert’s testimony is both relevant and reliable.” Tait v. BSH Home Appliances
 14    Corp., 289 F.R.D. 466, 493 (C.D. Cal. 2012) (citation omitted). This Court has
 15    granted motions to exclude expert testimony even under this “tailored Daubert
 16    standard.” SFPP Right-Of-Way Claims, 2017 U.S. Dist. LEXIS 85973, at *19 (C.D.
 17    Cal. May 23, 2017) (Selna, J.) (“Therefore, even under the tailored Daubert standard,
 18    Mr. Matthews’ opinion fails because it is not sufficiently reliable. The Court grants
 19    Kinder Morgan’s motion [to strike expert testimony].”); In re First Am. Corp. Erisa
 20    Litig., 2009 U.S. Dist. LEXIS 49141, at *9 (C.D. Cal. Apr. 2, 2009) (Selna, J.)
 21    (granting motion to strike expert declaration because it was “irrelevant to the Rule
 22    23 analysis”). The Court should make the same finding here.
 23          In the Motion’s introductory paragraph, HFT makes clear that it seeks to
 24    exclude the opinions of Plaintiffs’ “two experts—Colin B. Weir and Stephen P.
 25    Gaskin—who attempt to present a classwide damages model using conjoint
 26    analysis.” Dkt. No 68-1, p. 1:7-9 (citing Dkt. No. 34-2, Exs. 24, 29). Classwide
 27    damages relate to Rule 23(b)(3)’s predominance requirement. Schmitt v. Younique
 28                                               3
       REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
            TO EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 4 of 11 Page ID #:6830




  1    LLC, 2019 U.S. Dist. LEXIS 60669, at *23 (C.D. Cal. Jan. 10, 2019) (Selna, J.) (“In
  2    order to satisfy the Rule 23(b)(3) predominance requirement, Comcast also dictates
  3    that Plaintiffs must present a damages model that demonstrates that damages can be
  4    reliably calculated on a class-wide basis.”). Indeed, HFT’s entire Motion argues that
  5    Gaskin’s survey and Weir’s arithmetic fail to provide a method for calculating
  6    classwide damages. See generally Dkt. No. 68-1 (arguing that Gaskin’s survey is
  7    unreliable and irrelevant because it fails to consider numerous factors). HFT’s
  8    critique of Gaskin and Weir goes directly to their unreliability or irrelevancy to
  9    establishing classwide damages and HFT’s Motion is properly before this Court.
 10
            C.     Gaskin’s Testimony is Fundamentally Unsound and Should Be
 11                Excluded
 12          Plaintiffs incorrectly contend that reliability1 of an expert’s opinions only goes
 13    to weight, rather than admissibility. Dkt. No. 101, pp. 6:15-7:2. In fact, where an
 14    expert’s opinions are irrelevant and unreliable, they should be excluded. “Rule 702
 15    imposes a basic gatekeeping obligation on district courts to ensure that any and all
 16    scientific testimony—including testimony based on technical[] or other specialized
 17    knowledge—is not only relevant, but reliable.” Fortune Dynamic, Inc. v. Victoria’s
 18    Secret Stores Brand Mgmt., 618 F.3d 1025, 1035 (9th Cir. 2010) (citing Kumho Tire
 19    Co. v. Carmichael, 526 U.S. 137, 147 (1999)) (quotation marks omitted).
 20          Contrary to the position Plaintiffs’ Opposition takes, HFT does not challenge
 21    Gaskin’s testimony because his survey is “imperfect,” has minor “flaws,” or “fail[s]
 22    to account for certain important product attributes.” Dkt. No. 101, pp. 7:22-8:3.
 23    Rather, HFT seeks to exclude Gaskin’s opinions because the methodology upon
 24
 25    1
         Plaintiffs also claim that HFT does not challenge Gaskin on the basis of relevance
       or methodology. Dkt. No. 101, p. 6:15-16. This claim is not true. Dkt. No. 68-1,
 26    pp. 4:21-8:11 (discussing Gaskin’s failure to account for basic survey principles), p.
       8:9-11 (“Gaskin’s failure to present a reliable survey model renders his testimony so
 27    incomplete that it is inadmissible as irrelevant.”) (emphasis added).
 28                                               4
       REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
            TO EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 5 of 11 Page ID #:6831




  1    which his opinions are based is fundamentally unsound. His opinions are therefore
  2    irrelevant, unreliable, and entirely unhelpful to the trier of fact in understanding
  3    evidence or in determining a fact in issue for purposes of class certification and, as a
  4    result, should be excluded. In re Live Concert Antitrust Litig., 863 F. Supp. 2d 966,
  5    973 (C.D. Cal. 2012) (finding that an expert’s analysis may be so incomplete that it
  6    is inadmissible as irrelevant).
  7                1.     Failure to Consider Realistic Market Conditions Ignores
                          Accepted Principles and Renders Gaskin’s Methodology
  8                       Unreliable and Irrelevant
  9          It is well-established that “a conjoint analysis will not be reliable if it considers
 10    only ‘the demand side of the market equation.’” Schechner v. Whirlpool Corp., 2018
 11    U.S. Dist. LEXIS 221847, *16 (E.D. Mich. Oct. 30, 2018) (quoting In re NJOY
 12    Consumer Class Action Litig., 120 F. Supp. 3d 1050, 1119 (C.D. Cal. 2015)). Yet,
 13    Plaintiffs attempt to argue otherwise. Dkt. No. 101, p. 8. 7:10-8:8 (citing Schmitt v.
 14    Younique LLC, 2019 U.S. Dist. LEXIS 60669 (C.D. Cal. Jan. 10, 2019)). Plaintiffs
 15    misconstrue Schmitt.
 16          In Schmitt, the Court considered whether the plaintiff’s proffered “damages
 17    methodology would determine a price premium for a product that includes natural
 18    rather than synthetic fibers.” Id. at *25. The Court found that a “methodologically
 19    plausible theory of classwide recovery” exists because comparable products “can
 20    provide data for a reasonable price premium model.” Id. at *27 (“data on costs of
 21    goods per unit (including commissions and rewards) and other costs associated with
 22    unit sales can be obtained from [Younique].”). This is not the case in the instant
 23    matter. No comparable chainsaws with a disclaimer regarding a potential product
 24    malfunction exist. Dkt. No. 68-3, Ex. B (“Gaskin Depo.”), p. 52:3-19 (admitting that
 25    he has never seen a retail product sold with a defect disclosed (let alone with an
 26    “extraordinarily dangerous” defect disclosed)). Therefore, the data required for a
 27    supply side analysis does not exist. In re GM LLC Ignition Switch Litig., 407 F.
 28                                                5
       REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
            TO EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 6 of 11 Page ID #:6832




  1    Supp. 3d 212, 239 (S.D.N.Y. 2019) (“Accounting for supply-side factors is not so
  2    simple [] where the alleged misrepresentations and omissions concern dangerous
  3    defects, as in this case. After all, products containing such defects are rarely (if ever)
  4    sold (or allowed to be sold by regulators) when the defects are fully disclosed. It
  5    follows that market data for products in the but-for scenario are not
  6    available. . .”) (emphasis added). Plaintiffs’ claim that Gaskin accounted for supply
  7    side factors is unpersuasive, as it is impossible for him to have done so. Dkt. No.
  8    101, p. 8:9-15.
  9          Similarly, Plaintiffs’ reliance on Hadley v. Kellogg Sales Co., 324 F. Supp. 3d
 10    1084 (N.D. Cal. 2018) is misplaced.2 Hadley holds that conjoint analyses can
 11    adequately account for supply-side factors price premia when, in part, “the prices
 12    used in the surveys underlying the analyses reflect the actual market prices that
 13    prevailed during the class period.” Id. at 1105 (emphasis added). Again, this is
 14    precisely the problem with Gaskin’s proposed survey—Gaskin has no market prices
 15    to rely on because there is no market for a chainsaw with a disclaimer disclosing an
 16    allegedly “extraordinarily dangerous” defect. See In re NJOY, 120 F. Supp. 3d at
 17    1119 (rejecting conjoint analysis damages model because it “completely ignores the
 18    price for which NJOY is willing to sell its products”); Saavedra v. Eli Lilly & Co.,
 19    2014 U.S. Dist. LEXIS 179088, at *14 (C.D. Cal. Dec. 18, 2014) (rejecting conjoint
 20    analysis model because it failed to consider “willingness to sell”).
 21          Gaskin’s failure to consider supply side factors is not a minor flaw or error, as
 22    Plaintiffs appear to contend; it cannot simply be “elucidated on cross-examination.”
 23    Dkt. No. 101, pp. 7:21-8:8. It is a fundamental error in methodology that renders the
 24    survey useless, irrelevant, and unreliable. In re GM LLC Ignition Switch Litig., 407
 25
       2
        In fact, in each of the cases cited by Plaintiffs where the court found that a conjoint
 26    analysis could be established, the Court relied on the existence of “comparable”
       products and “actual market-clearing prices” for the analysis. Dkt. No. 101, p. 9:7-
 27    27. This is not the case here, as no such market or comparable products exist.
 28                                                6
       REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
            TO EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 7 of 11 Page ID #:6833




  1    F. Supp. 3d at 239; Schechner v. Whirlpool Corp., 2018 U.S. Dist. LEXIS 221847,
  2    at *16; In re NJOY Consumer Class Action Litig., 120 F. Supp. 3d at 1119.
  3    Accordingly, Gaskin’s testimony concerning the conjoint analysis and survey that he
  4    intends to perform is not reliable and should be excluded for purposes of class
  5    certification.
  6
                    2.   Gaskin’s Survey Reflects Bias and Does Not Align with
  7                      Plaintiffs’ Theory of Liability
  8           Gaskin’s survey suffers from focalism bias and is impermissibly vague. For
  9    these reasons as well, Gaskin’s survey is unreliable and his testimony based on this
 10    survey should be excluded.
 11           Plaintiffs incorrectly claim that Townsend v. Monster Bev. Corp., 303 F. Supp.
 12    3d 1010, (C.D. Cal. 2018) (Townsend) “has no bearing on [this] Court’s analysis.”
 13    Dkt. No. 101, pp. 14:27-15:12 (citing Fitzhenry-Russell v. Keurig Dr. Pepper Inc.,
 14    345 F. Supp. 3d 1111, 1117 (N.D. Cal. 2018) (Fitzhenry-Russell)). Fitzhenry-Russell
 15    does not disturb the holding in Townsend regarding the impact of focalism bias on
 16    the legitimacy of a proposed survey. In fact, Fitzhenry-Russell does not make a
 17    single mention of “focalism bias.” See generally Fitzhenry-Russell, 345 F. Supp. 3d
 18    1111. “Plaintiffs have failed to justify adequately [Gaskin’s] attribute selection for
 19    the conjoint analysis or illustrate how the price premium determination is reliable in
 20    light of [HFT’s] well-supported criticisms.” Townsend, 303 F. Supp. 3d at 1050.
 21    Accordingly, Gaskin’s “model is not an adequate measure of damages [because the]
 22    survey design suffers from focalism bias, rendering it useless for the purpose of
 23    determining price premiums attributable to the challenged statements.” Id. at 1049.
 24           Moreover, Gaskin’s survey’s reference to whether the Chainsaw “may or may
 25    not be able to be returned and replaced” and the implied manifestation rate are vague
 26    and unclear. Failure to inform participants of their ability to return the Chainsaw and
 27    the exaggerated trigger issue manifestation rate inaccurately inflates Gaskin’s
 28                                              7
       REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
            TO EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 8 of 11 Page ID #:6834




  1    damages calculations, rendering Gaskin’s conclusions unreliable.         Davidson v.
  2    Apple, Inc., 2019 U.S. Dist. LEXIS 103624, *41-43 (N.D. Cal. June 20, 2019).
  3         D.     Weir’s Testimony Should Also Be Excluded
  4                1.    Weir’s Testimony Adds No Value
  5          Mr. Weir’s testimony should be excluded because he did nothing more than
  6    use a spreadsheet to conduct arithmetic. Waymo LLC v. Uber Techs., Inc., 2017 U.S.
  7    Dist. LEXIS 183688, *22 (N.D. Cal. Nov. 2, 2017) (“Straightforward application of
  8    grade-school arithmetic to uncomplicated numbers is well within the ken of the
  9    average juror.”); United States v. Morales, 108 F.3d 1031, 1038 (9th Cir. 1997)
 10    (holding that expert witness testimony is admissible under FRE 702 only if the
 11    subject matter at issue is “beyond the common knowledge of the average layman”).
 12          Plaintiffs acknowledge that Mr. Weir simply added and subtracted columns in
 13    an excel spreadsheet; however, they contend that expert knowledge was required to
 14    add and subtract the columns because the spreadsheet was very large. Dkt. No. 101,
 15    p. 16:6-12 (“HFT’s sales data was not reported as one or even a few numbers that
 16    could be readily added . . . [the] data contained over 20,660 spreadsheet entries [that
 17    needed to be added]. . . There is nothing ‘simple’ about dealing with this volume of
 18    data.”). However, Plaintiffs ignore the fact that the number of cells in an excel
 19    spreadsheet has no impact on the program’s ability to perform arithmetic. Any
 20    layperson can easily add thousands of excel cells with a couple clicks—no expert
 21    knowledge is needed.
 22          The cases cited by Plaintiffs in support of their argument that Mr. Weir’s
 23    arithmetic constitutes an expert opinion are inapposite. Dkt. No. 101, pp. 16:12-17:4.
 24    In United States ex rel. Macias v. Pac. Health Corp., 2018 U.S. Dist. LEXIS 27891,
 25    at *14 (C.D. Cal. Feb. 20, 2018), the Court found that “Mr. Arrigo’s opinions do not
 26    boil down to simple math” because “Mr. Arrigo needed to have knowledge about
 27    Medicare billing practices as well as billing codes and the breakdown of medical
 28                                              8
       REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
            TO EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 9 of 11 Page ID #:6835




  1    billing [in order to determine which billing entries should be included in his
  2    calculations]. Therefore, Mr. Arrigo’s opinion is not so simple.” Id. In the instant
  3    matter, no such specialized knowledge was required—Weir added and subtracted
  4    various columns in the excel spreadsheet based on instructions from counsel, not
  5    based on his alleged expert understanding of damages. Dkt. No. 101-1, Ex. 6 at p.
  6    60:5-7 (“Yeah, I asked for advice from counsel with respect to the statute of
  7    limitations as it would apply in this case. . .”); id. at p. 60:24-25 (“That was how I
  8    was told to interpret that statute. . .”). Accordingly, Weir’s simple arithmetic is not
  9    beyond the average layperson and should be excluded from being presented as expert
 10    testimony.
 11          Plaintiffs’ citation to Woods v. Conagra Foods Lamb Weston, Inc., 2016 U.S.
 12    Dist. LEXIS 126584, at *8 (E.D. Wash. June 3, 2016) further supports HFT’s
 13    position that specialized knowledge is required for an expert’s opinions to be
 14    admissible. In Wood, the Court declined to exclude expert Dr. Guenthner’s proffered
 15    testimony because “[a] juror’s life experience probably will not include the
 16    calculation of losses following the breach of a potato contract.” (emphasis added).
 17    Conveniently, Plaintiffs omit the keyword “potato” from the quote in their
 18    Opposition.   Dkt. 101, p. 16:27-28.        In fact, potato contracts are unique and
 19    complicated matters that most laymen will never encounter. Dr. Guenthner, who has
 20    a Ph.D. in agricultural economics and is a professor emeritus of agricultural
 21    economics, utilized his expert knowledge when determining the calculations to be
 22    conducted for this very specific type of contract. Id. at *6-7. Weir did not rely on
 23    his alleged expert knowledge when he used the excel spreadsheet (or at least he does
 24    not tout himself as an expert in excel). He simply added and subtracted columns in
 25    an excel spreadsheet, excluding certain cells based on counsel’s instruction. Dkt.
 26    No. 101-1, Ex. 6 at pp. 60:5-7, 60:24-25.
 27
 28                                                9
       REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
            TO EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 10 of 11 Page ID
                                 #:6836



 1         Finally, in WWP, Inc. v. Wounded Warriors Family Support, Inc., 628 F.3d
 2   1032, 1039 (8th Cir. 2011)—cited by Plaintiffs—the Eighth Circuit upheld the
 3   district court’s denial of the defendant’s motion to exclude plaintiff’s forensic
 4   accountant expert. The court found that the expert “analyz[ed] a substantial amount
 5   of financial data, and applied reliable methods in forming opinions that would help
 6   the jury understand the evidence.” Id. (quotation omitted). Specifically, the expert
 7   made mathematical calculations that led to his opinion that donations had been
 8   misdirected. Id. The expert relied on his expertise to determine how he would
 9   perform his calculations and to opine on what these calculations ultimately
10   indicated.3 Here, no such reliance on Weir’s alleged expertise occurred. He simply
11   conducted arithmetic and stated that, based on what counsel had told him, that his
12   final numbers must indicate class members’ damages.
13         Weir performed no tasks “beyond the common knowledge of the average
14   layperson.”        Accordingly, Weir’s testimony regarding the damages calculation
15   should be excluded.
16                 2.      Plaintiffs Agree That Weir Is Unqualified to Testify
                           Regarding the Recall
17
18         Plaintiffs concede that Weir is unqualified to provide opinions regarding the
19   Recall, though they contest whether Weir proffers any such opinions. Dkt. No. 101,
20   p. 18:8-22. Review of the record, however, shows that Weir in fact proffered
21   testimony regarding the efficacy and structure of HFT’s Recall. Weir testified that
22   he “find[s] there to be many structural deficiencies with the recall program” (Dkt.
23   No. 68-2, p. 17:8-14) and “that [HFT] did not exceed th[e] minimum responsibilities
24
25   3
      The same is true for the experts in Plastronics Socket Partners, Ltd. v. Dong Weon
     Hwang, 2019 U.S. Dist. LEXIS 85733, at *6 (E.D. Tex. May 20, 2019) and Rush v.
26   Wyeth (In re Prempro Prods. Liab. Litig.), 514 F.3d 825, 831 (8th Cir. 2008) (“Dr.
     Chodosh’s conclusion that the HRT drugs could not have caused the breast cancer is
27   an exercise in basic math using simple deductive reasoning.” (emphasis added)).
28                                              10
     REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
          TO EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
Case 8:19-cv-01203-JVS-DFM Document 126 Filed 09/15/20 Page 11 of 11 Page ID
                                 #:6837



 1    [for a recall].” Id. at p, 18:3-13. These opinions should be excluded as Weir is not
 2    qualified to make such opinions.
 3    III. CONCLUSION
 4           Gaskin’s proposed conjoint analysis and survey fail to account for supply side
 5    factors and biases, rendering each of Gaskin’s opinions unreliable and irrelevant to
 6    class certification.   Moreover, Weir’s testimony concerning simple arithmetic
 7    provides no benefit to the trier of fact and he is unqualified to provide testimony
 8    regarding the effectiveness of HFT’s Recall. Accordingly, the Court should exclude
 9    Gaskin’s and Weir’s testimony as they do not meet the requirements of Daubert and
10    Federal Rule of Evidence 702. In the alternative, the Court should give Gaskin’s and
11    Weir’s opinions no weight as Gaskin and Weir fail to present any testimony that aids
12    the trier of fact.
13
14    Dated: September 7, 2020                Respectfully submitted,
15                                            MINTZ LEVIN COHN FERRIS
                                               GLOVSKY AND POPEO P.C.
16
17                                            /s/Nicole V. Ozeran
                                              Daniel J. Herling
18                                            Nicole V. Ozeran
19                                            Attorneys for Defendants
                                              HARBOR FREIGHT TOOLS USA, INC.
20
21
22
23
24
25
26
27
28                                             11
      REPLY IN SUPPORT OF DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S MOTION
     102932656v.3
               TO
               EXCLUDE TESTIMONY OF STEVEN P. GASKIN AND COLIN B. WEIR
